Order reversed on the law and facts, with costs, and verdict of the jury reinstated. Memorandum: Order setting aside the verdict in favor of the plaintiff and granting a new trial is vacated and verdict reinstated. We feel that the facts developed upon the trial presented questions for the determination of the jury and that its determination should not have been set aside. All concur. (Appeal from an order of Monroe Trial Term setting aside the verdict of a jury in favor of plaintiff and restoring the case to the calendar for trial, in a negligence action.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.